Citation Nr: 1609390	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  07-39 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for status post hysterectomy with painful scar, claimed as removal of ovaries.

2. Entitlement to service connection for endometriosis.


REPRESENTATION

Appellant represented by:	Margaret A. Costello, Attorney


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1987 to July 1995.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to service connection for endometriosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

By rating decisions dated in February 2014 and October 2014, prior to the promulgation of a decision in the appeal, the RO granted the Veteran's claim of entitlement to service connection for irregular menses, status post hysterectomy and painful scars associated with hysterectomy, respectively.  


CONCLUSION OF LAW

The issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for status post hysterectomy with painful scar is moot.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.202 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 2004, the Veteran filed a claim to reopen a claim of entitlement to service connection for status post hysterectomy with painful scar, which was denied by the appealed April 2007 rating decision.  The Veteran perfected the appeal, conferring appellate jurisdiction to the Board to review the merits of this claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.101, 20.200, 20.202.  The new and material evidence appeal was certified to the Board in December 2008.  The RO subsequently processed a December 2009 claim for entitlement to service connection for menstrual issues, to include as due to Gulf War undiagnosed illness.  That claim was denied in a December 2010 rating decision.    

While the claim to reopen entitlement to service connection for status post hysterectomy with painful scar was within the Board's jurisdiction, but prior to the Board promulgating a decision in the appeal, the RO issued a February 2014 rating decision that granted service connection for entitlement to service connection for irregular menses, status post hysterectomy and painful scars associated with hysterectomy.  In assigning an effective date of December 20, 2009, the February 2014 rating decision referenced the original date of denial as December 2010.  

In any event, the benefit sought on appeal has been granted.  There remains no case in controversy.  Consequently, the appeal regarding whether new and material evidence has been presented to reopen a claim of entitlement to service connection for status post hysterectomy with painful scar is moot, and the appeal must be dismissed.  38 C.F.R. § 20.202.


ORDER

The appeal of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for status post hysterectomy with painful scar, claimed as removal of ovaries, is dismissed.




	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran asserts that she has endometriosis that is linked to service.  However, the medical record is not clear regarding whether the Veteran was diagnosed with endometriosis at any point during the pendency of the appeal.  In August 2005, the Veteran gave a history of a hysterectomy in 2002 related to fibroids and severe endometriosis.  The Veteran's treatment records indicate that she underwent a right salpingo-oophorectomy in 1989, a partial hysterectomy in 2002, and a full hysterectomy in 2006, but there is no indication of endometriosis other than the Veteran's reported history.  

Although the Veteran was afforded VA gynecological examinations in February 2006 and October 2010, they are inadequate to decide the endometriosis claim.  The examiners failed to clearly indicate whether the Veteran has (or had) endometriosis during the pendency of the appeal or opine on the nexus of the Veteran's claimed disability.  The Court has held that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  In rendering an adequate opinion, the medical examiner must support his or her conclusion with a rationale for the Board to consider.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("[M]ost of the probative value of a medical opinion comes from its reasoning.").  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any additional relevant medical evidence since April 2014.

2. Following receipt of any available treatment records, submit the claims file to an appropriate medical professional to review and provide an addendum opinion.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner, and such shall be noted in the examination report.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

(a) The examiner should indicate whether the Veteran had endometriosis at any point during the appeal period (from December 2003).  In doing so, the examiner should note the Veteran's right salpingo-oophorectomy in 1989, partial hysterectomy in 2002, and removal of ovaries and tubes in 2006.

(b) If the Veteran did have endometriosis during the appeal period (from December 2003), is it at least as likely as not (50 percent probability or greater) that the condition had its onset in service or is otherwise etiologically related to her active service, to include in-service complaints of vaginal discharge and abdominal pain?  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and her attorney should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


